Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 27, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162975(49)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 162975
  v                                                                 COA: 351615
                                                                    Wayne CC: 12-000894-FC
  PARIS NICOLE SMITH,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the third motion of defendant-appellant to extend the
  time for filing her reply is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 27, 2021

                                                                               Clerk